UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6166


NICKOLAUS LAIN BROWN,

                Petitioner - Appellant,

          v.

H. CLARK, 1046672,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:12-cv-00185-JCT-RSB)


Submitted:   June 20, 2013                 Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nickolaus Lain Brown, Appellant Pro Se.          Craig Stallard,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nickolaus        Lain    Brown       seeks   to     appeal      the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate         of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2006).               A certificate of appealability will not

issue     absent     “a       substantial      showing       of       the    denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,        537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately



                                               2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3